A substantial part of the services for which petitioners seek to be compensated was duplicative, unnecessary and productive of no ultimate benefit to the corporation. Upon consideration, among other factors, of the nature and extent of the services rendered by each petitioner, and the results achieved, and upon taking cognizance of the value of the cash payments, the shares of stock of Doeskin Products, Inc., and the certificates of indebtedness of National Insurance Company, the order awarding allowances and counsel fees is unanimously modified as hereinafter specified and, as so modified, affirmed, without costs. The allowances made in the discretion of this court are reduced to the following figures, without interest; Delson, Levin & Gordon $80,000 plus disbursements of $23,824.76; Weinstein & Levinson & Nathaniel Phillips $16,400; David Schnitzer $15,000; Norman *769B. Frost $2,800; Samuel Weiss $2,100; Nathan Lewis and Milton Roth $4,500; Edwin McMahon Singer $2,000; Manuel Tancer $800; Gabriel Rubino $3,000; Israel Beckhardt $3,000; Alfred Gross $5,000; Robert C. Barab $800; Herbert H. Monsky $1,000; Leo B. Mittelman $4,000; Menscher & Garvin $3,000; Abraham I. Markowitz $500. Settle order on notice. Present — Dore, J. P., Breitel, Bastow and Botein, JJ. [204 Misc. 587.]